Per Curiam,
This is an equity proceeding wherein a preliminary injunction was granted, which was subsequently dissolved on condition that defendants pay into court an amount the chancellor deemed sufficient to indemnify plaintiffs in event of the final decree being in their favor; plaintiffs have appealed from this decree.
It is sufficient for present purposes to say, without deciding whether or not the ruling complained of is an appealable order, we are not convinced of an abuse of discretion.
Appeal dismissed at cost of appellants.